Citation Nr: 0627868	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury, with organic brain syndrome, dysmnesia, and 
depression, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for right 3rd and 6th 
nerve palsy, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for scars, residual to 
multiple facial lacerations, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1979, and from June 1981 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, confirmed 
and continued the following: (1) a 30 percent rating for 
residuals of a closed head injury with organic brain syndrome 
and dysmensia;  (2) a 30 percent rating for right 3rd and 6th 
nerve palsy; and (3) a 10 percent rating for scars residual 
to multiple facial lacerations.  In July 2005, the RO granted 
service connection for depression as secondary to the 
veteran's service-connected head injury residuals, and 
increased the evaluation for disability due to 
mental/cognitive/psychiatric residuals of the closed head 
injury to 50 percent.

A personal hearing was held, by means of video 
teleconferencing, in May 2006 before the undersigned Acting 
Veterans Law Judge.

The Board notes that the issue involving an increased rating 
for scars was properly appealed by the veteran and is before 
the Board for appellate review at this time.  While the issue 
was not discussed at the May 2006 hearing, the veteran and 
his representative had the opportunity to raise and discuss 
any issues they wished.    

While the veteran initiated an appeal with regard to the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU), and a statement of the 
case was issued on this matter in June 2004, the veteran did 
not submit a timely VA Form 9 regarding this issue.  To the 
extent that testimony in the veteran's May 2006 hearing 
constitutes a new claim for TDIU, this matter is referred to 
the RO for action deemed appropriate.

The issue of entitlement to an increased rating for scars, 
residual to multiple facial lacerations, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a head injury, with organic brain syndrome, 
dysmnesia, and depression, are manifested primarily by 
limited insight, mildly restrictive affect, and impaired 
memory.

2.  Right 3rd and 6th nerve palsy is currently manifested by 
corrected right eye visual acuity to 20/25, and diplopia from 
primary to 50 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
residuals of a head injury, with organic brain syndrome, 
dysmnesia, and depression, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9304, 
9434 (2005).

2.  The criteria for a rating in excess of 30 percent for 
right 3rd and 6th nerve palsy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6061 
through 6079, and 6090 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in April 2003 and July 2003.  These letters informed the 
veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  These 
letters were issued prior to the June 2004 initial rating 
action, and there is therefore no prejudicial timing defect 
under Pelegrini.  There is no indication that the veteran has 
not been properly apprised of the appropriate legal 
standards, and his and VA's obligations, pursuant to the 
VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.   This information was 
furnished to the veteran by means of a letter dated in March 
2006.

Duty to assist

With regard to the duty to assist, VA medical records have 
been associated with the veteran's claims file, along with 
the reports of VA examinations.  In addition, the veteran 
presented testimony before a member of the Board; the 
transcript of that hearing has been associated with his 
claims file.  The Board has carefully reviewed his statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claims.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Residuals of a head injury, with organic brain syndrome, 
dysmnesia, and depression

The veteran's head injury residuals are rated under 
Diagnostic Codes 9304 [dementia due to head trauma] and 9434 
[major depressive disorder].  With the exception of eating 
disorders, all mental disorders, including those organic in 
nature, are rated under the same criteria in the Rating 
Schedule (38 C.F.R. Part 4).  It follows that separate 
ratings for head injury residuals and the depression deemed 
secondary thereto are not appropriate; see 38 C.F.R. § 4.14 
(the evaluation of the same manifestation under different 
diagnoses is to be avoided).

Under any of the diagnostic codes that pertain to mental 
disorders, the current 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130 (2005).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." " See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

The clinical evidence in this case does not demonstrate that 
a rating in excess of 50 percent can be awarded.  The report 
of the most recent VA examination of the veteran, dated in 
November 2004, shows that he was casually dressed and 
adequately groomed.  He was cooperative, with a mildly 
restricted affect and dysphoric mood.  His thoughts were 
linear and goal directed, without any suicidal or homicidal 
ideas or psychotic thought.  His speech was generally normal 
and social judgment was preserved, although his insight was 
limited.  The examining clinical neuropsychologist concluded 
that the veteran's service-connected head trauma was 
contributory to his mood instability (i.e., irritability, 
euthymia, anger, apathy); personality changes (i.e., poor 
interpersonal judgment and insight, periodic difficulty with 
inappropriate comportment); his chronic sleep disturbance, 
motivation/initiation deficits; anosmia, visual processing 
and visual memory defects; deficits in select executive 
functions (e.g., verbal fluency, response switching, reduced 
self-monitoring); and his significant bilateral slowing in 
manual motor speed and dexterity.  The report indicates a GAF 
score of 45.

VA medical records dated both prior to, and subsequent to, 
the report of the November 2004 VA examination reflect GAF 
scores of either 42 or 45.  As was noted above, scores 
ranging from 41 to 50 reflect serious symptoms or any serious 
impairment in social, occupational or school functioning.  
Such symptoms most nearly approximate the criteria for a 50 
percent rating.  Moreover, the symptoms shown on examination 
do not demonstrate that a higher rating is warranted.  The 
November 2004 VA examination report, while noting various 
problems, shows that the veteran was appropriately dressed 
and groomed, and expressed linear and goal-directed thoughts 
with normal speech patterns.  Similarly, the report of a VA 
October 2004 mental status evaluation shows that he was alert 
and oriented times three, was pleasant and cooperative, and 
exhibited appropriate affect.  His thought process was goal 
oriented, and he expressed no suicidal or homicidal ideation.  
Similar findings are indicated on the report of a VA June 
2004 mental status evaluation, albeit with grossly impaired 
memory.  The report of a July 2003 VA mental status 
examination again shows that he was alert and fully oriented, 
and did not exhibit significant problems with either 
attention, concentration, or recent or remote memory.  His 
speech was normal for rate and volume, and was clear, 
coherent, and goal directed.  This report indicates a GAF 
score of 65.

In brief, the medical evidence demonstrates that the veteran, 
although at times exhibiting limited insight and mildly 
restrictive affect, does not satisfy the criteria for a 70 
percent rating, which require such symptoms as suicidal 
ideation, obsessional rituals, impaired speech, near-
continuous panic or depression, spatial disorientation, or 
neglect of personal appearance and hygiene.  The Board 
accordingly finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
residuals of a head injury, with organic brain syndrome, 
dysmnesia, and depression.  That claim, therefore, fails.

Right 3rd and 6th nerve palsy

The veteran's inservice head injury has also left him with 
injury to the right 3rd and 6th nerves (which involve the 
functions of the eye).  The veteran is currently in receipt 
of a separate 30 percent rating for right 3rd and 6th nerve 
palsy.

With regard to the veteran's claim for an increased rating 
for service-connected palsy of the right 3rd and 6th nerves, 
the Board initially notes that 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 through 6079, sets forth the criteria by which 
impairment of central visual acuity is ascertained.

The report of the most recent clinical examination of the 
veteran's visual acuity, which was that conducted by VA in 
July 2003, shows that his distance visual acuity, with 
correction, was 20/40 in the right eye, with additional 
correction in the right eye to 20/25.  Under the rating 
criteria for impairment of central visual acuity, a rating in 
excess of 30 percent is not warranted for this degree of 
disability.

The July 2003 VA examination report discusses other possible 
ophthalmologic problems, and notes that there was only a 
trace light reaction in the right eye.  The examiner also 
noted, however, that there was no evidence of a true relative 
afferent papillary defect of the right eye by reverse 
testing, and that confrontation visual fields were full in 
each eye.  Extraocular motility testing in the right eye 
revealed limitations of adduction, supraduction, and 
abduction.  The examiner indicated findings to include 
apparent right 6th nerve involvement as evidenced by 
abduction limitation of the right eye, with resultant 
diplopia (double vision).  

The report shows that Goldman visual field testing revealed 
diplopia in all directions with gaze from primary through 50 
degrees.  The rating criteria set forth at Diagnostic Code 
6090 [diplopia], are applied to only one eye, with ratings 
not to be applied for both diplopia and decreased acuity or 
field of vision in the same eye.  In this case, however, the 
degree of diplopia indicated on examination, when referenced 
to impairment of central visual acuity as required by the 
diagnostic standard, is likewise not of such severity as to 
warrant assignment of a rating greater than the current 30 
percent.

The Board further notes that, under 38 C.F.R. § 4.124a, which 
pertains in part to diseases of the cranial nerves, 
disability from lesions of peripheral portions of certain 
cranial nerves, to include the 3rd and 6th nerves, are rated 
under the organs of special sense.  In this case, rating was 
accomplished by the application of the criteria that pertain 
to impaired vision.

In brief, the preponderance of the evidence does not 
demonstrate that a rating greater than the current 30 percent 
evaluation can be assigned, and the veteran's claim for an 
increased rating for palsy of the 3rd and 6th nerves fails.




ORDER

A rating in excess of 50 percent for residuals of a head 
injury, with organic brain syndrome, dysmnesia, and 
depression, is denied.

A rating in excess of 30 percent for right 3rd and 6th nerve 
palsy is denied.


REMAND

With regard to the veteran's claim for an increased rating 
for scars resulting from multiple facial lacerations, the 
Board notes that he has not been accorded a VA scars 
examination during the course of this appeal.  The Board is 
of the opinion that such an examination should be conducted 
in accordance with VA's duty to assist; see 38 C.F.R. 
§ 3.159(c)(4) (2005).  The Board also notes that the 
diagnostic criteria whereby scars are evaluated for VA rating 
purposes (38 C.F.R. § 4.118, Diagnostic Codes 7800 et seq.) 
were revised as of August 30, 2002, several months prior to 
the date on which the veteran filed his claim for an 
increased rating.  See 67 FR 49596, July 31, 2002.  The 
veteran's facial scars have not been examined with the intent 
to evaluate the severity thereof under these new criteria.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
scars examination in order to ascertain 
the current nature and severity of his 
facial scars.  The examiner should 
specifically indicate the length and width 
of each scar, and whether there is visible 
or palpable tissue loss, gross distortion 
or asymmetry of the veteran's facial 
features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, or lips.  All 
tests and diagnostic studies required, to 
include if appropriate color photographs, 
should be undertaken at this time.  All 
findings, and the reasons therefor, should 
be set forth on the examination report.  
The veteran's claims folder is to be 
furnished to the examiner prior to this 
examination, for his or her review and 
referral.  The examiner is to indicate on 
the examination report that review of the 
claims folder was accomplished prior to 
the examination.

2.  Thereafter, the RO should review the 
claim, and determine whether an increased 
rating can now be granted for the scars 
that are the residuals of multiple facial 
lacerations.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case, 
and with the appropriate period of time 
within which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


